DETAILED ACTION
In Restriction Reply filed on 08/29/2022, claims 1-30 are pending. Claims 3-5, 8, 12, 14, 18-19, 21-24 are currently amended.  Claims 5-7, 23, and 25-30 are withdrawn based on the restriction requirement. Claims 1-4, 8-22, and 24 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I: claims 1-24, drawn to a method of manufacturing an article.
Group II: claims 25-30, drawn to an article.
Species 1A: Melting the polymer composition and activating the polymer composition occur simultaneously (Claim 3).
Species 1B: Depositing the molten polymer composition occurs prior to activating the polymer composition (Claims 5-7).
Species 2A: Depositing the polymer composition comprises a filament deposition modeling technique (Claim 22).
Species 2B: Depositing the polymer composition comprises a freeform deposition technique (Claim 23).
Applicant's election with traverse of Group I in the reply filed on 05/16/2022 is acknowledged.  The response to argument has been addressed in the Office Action dated 06/29/2022 and the requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of Species 1A and 2A in the reply filed on 08/29/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden in examining all of above-mentioned species. In particular, for Species 1A and 1B, the search required for each of these species would be similar due to the species both being related to additive manufacturing processes where the only difference is when activation occurs. This is not found persuasive because the species are mutually exclusive, which means one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. See MPEP 806.04(f). In this case, the polymer composition can melt and activate simultaneously, as in Species 1A, or deposited prior to activation, as in Species 1B. Thus, the claims are mutually exclusive and a search burden has been established. Similarly, for Species 2A and 2B, the claims are mutually exclusive since they are directed two independent additive manufacturing process.  In response to the technical feature does not make a contribution over the prior art in view of WO2017/005730A, please see 35 USC 102 rejection below. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-7, 23, and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/16/2022 and 08/29/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020, 09/09/2021, 11/08/2021, and 07/05/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because Figures 6 and 9-10 labelled the example sample CP PX03. However, [0076]-[0082] described sample PP1 X01 and PP1 X02. It is unclear as to the sample CP PX03 is a new sample, which fails to be described in specification, or an existing sample PP1 X02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0031], the phrase “which may in include EPRs” should read as “which may include EPRs”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-9, 14-15, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/005730 (“Salice et al” hereinafter Salice).
Regarding Claim 1, Salice teaches a method of manufacturing an article using an additive manufacturing technique (abstract), comprising: melting a polymer composition (page 15, lines 25-29, feeding at least one FDM printing filament comprising the composition according to this invention to a melting unit); activating the polymer composition with one or more activating agents (page 2, lines 23-24, the filaments comprises 0-5% by weight of at least one cross-linking agent and the filament are feed to a melting unit to be activated, page 15, lines 25-29); and depositing the molten polymer composition to manufacture the article (page 15, lines 32-33, depositing at least one layer of the said at least one fused filament on a printing plane, obtaining a three-dimensional printed object).
Regarding Claim 2, Salice teaches the method of claim 1, wherein the melting comprises extruding the polymer composition (page 15, lines 25-33, the filaments are melted and deposited onto a printing plane). 
Regarding Claim 3, Salice teaches the method of claim 1, wherein melting the polymer composition and activating the polymer composition occur simultaneously (page 15, lines 25-29, filaments are feed into a melting unit and activated at a temperature of between 180°C and 220°C, page 16, lines 1-3).
Regarding Claim 4, Salice teaches the method of claim 1, wherein the melting and activating occur in a printhead of an additive manufacturing machine (page 15, lines 25-29, filaments are feed into a melting unit and activated at a temperature of between 180°C and 220°C, page 16, lines 1-3, then the fused filament are obtained from the outlet nozzle from the melting unit which implied the melting occurs within the printhead).
Regarding Claim 8, Salice teaches the method of claim 1, further comprising preparing the polymer composition by combining a polymer with one or more activating agents selected from a group consisting of free-radical generators, coupling agents, and crosslinking agents (page 2, lines 4-24, the filaments comprises 0-5% by weight of at least one cross-linking agent), wherein combining the polymer with one or more activating agents occurs at a temperature below the activation temperature of the one or more activating agents (Page 18, lines 27-28, the extruder is operated at 155°C to formed the filaments and the filaments are melted at 200°C to activated the filaments, page 19, line 9), and wherein combining the polymer with one or more activating agents occurs prior to activating the polymer composition (Page 18, line 18 – page 19, line 3, the filaments are combined first before feeding into a melting unit).
Regarding Claim 9, Salice teaches the method of claim 8, wherein activating the polymer composition comprises raising the temperature of the combined polymer composition and the one or more activating agents above the activation temperature of the one or more activating agents (Page 16, lines 1-3, the temperature of the melting unit is between 180°C and 220°C to obtain melted filament at the outlet of nozzle).
Regarding Claim 14, Salice teaches the method of claim 1, wherein the one or more activating agents are selected from a group consisting of azides, sulfonazides, peroxides (page 2, lines 23-26, the composition comprises 0-5% by weight of at least one cross-linking agent comprising at least one di- and/or multiple functional group compound containing peroxide), aminosilanes, silanes, acrylates, methacrylates, polymeric coupling agents, alpha-beta unsaturated acids, divinylbenzene, diethylene glycol dimethacrylate, diallyl maleate, unsaturated esters and ethers of pentaerythritol, triallyl cyanurate, sulfur, sulfur donors, p-benzoquinone, hydroquinone, and bisphenol.
Regarding Claim 15, Salice teaches the method of claim 14, wherein the one or more activating agents comprise one or more selected from a group consisting of dicumyl peroxide (DCP) (Page 9, lines 30-33, the di- and multiple functional group compounds incorporating peroxide groups are preferably selected from dicumyl peroxide), t-butyl a-cumyl peroxide (BCP), di-t-amyl peroxide (DTAP), a,a'-di(t-butyl-peroxy)-1,3- and 1,4-di- isopropyl-benzene (DTBPIB), 2,5-di(t-butyl-peroxy)-2,5-dimethylhexane (DTBPH), di-t- butyl peroxide (DTBP), and 2,5-di(t-butylperoxy)-2,5-dimethylhexyne (DTBHY).
Regarding Claim 21, Salice teaches the method of claim 1, wherein the polymer composition is in a filament or pellet form (page 15, lines 25-29, feeding at least one FDM printing filament comprising the composition according to this invention to a melting unit).
Regarding Claim 22, Salice teaches the method of claim 1, wherein depositing the polymer composition comprises a filament deposition modeling technique (page 15, lines 25-29, feeding at least one FDM printing filament comprising the composition according to this invention to a melting unit).
Regarding Claim 24, Salice teaches the method of claim 1, further comprising building a three-dimensional article by repeating the sequence of steps of activating a polymer composition with one or more activating agents; melting the polymer composition; and depositing the molten polymer composition (Page 15, lines 22-33, the filament can be used for the subsequent FDM printing process and Page 16, lines 25-28, the structure of the objected formed using FDM consists of overlapping layers of materials).
Claims 1-2, 12-14, 18, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2017/0253681 (“Shen et al” hereinafter Shen).
Regarding Claim 1, Shen teaches a method of manufacturing an article using an additive manufacturing technique ([0001]), comprising: melting a polymer composition ([0117], heating and melting the filaments in the head); activating the polymer composition with one or more activating agents ([[0121], the unsaturated resin are combined with UV crosslinking agent to cause the mercapto-vinyl click reaction under UV irradiation); and depositing the molten polymer composition to manufacture the article ([0117], extruding the melted material and forming shape by accumulation layer by layer).
Regarding Claim 2, Shen teaches the method of claim 1, wherein the melting comprises extruding the polymer composition ([0117], heating and melting the filaments and extruding the melted material).
Regarding Claim 12, Shen teaches the method of any of the above claims claim 1, further comprising curing the deposited polymer composition with one or more curing agents ([0025], the surface modifier is one or more selected from the group consisting of dopamine and silane coupling agents such as KH550, KH560, KH570, KH792 or DL602).
Regarding Claim 13, Shen teaches the method of claim 12, wherein the curing agent is an unsaturated organosilane ([0025], the surface modifier is one or more selected from the group consisting of dopamine and silane coupling agents such as KH550, KH560, KH570, KH792 or DL602).
Regarding Claim 14, Shen teaches the method of claim 1, wherein the one or more activating agents are selected from a group consisting of azides, sulfonazides, peroxides, aminosilanes, silanes, acrylates ([0026], it is preferred that the crosslinking agent is a multifunctional acrylate), methacrylates, polymeric coupling agents, alpha-beta unsaturated acids, divinylbenzene, diethylene glycol dimethacrylate, diallyl maleate, unsaturated esters and ethers of pentaerythritol, triallyl cyanurate, sulfur, sulfur donors, p-benzoquinone, hydroquinone, and bisphenol.
Regarding Claim 18, Shen teaches the method of claim 1, wherein the polymer composition comprises one or more polyolefins selected from a group consisting polyethylene homopolymers, polyethylene copolymers containing one or more C3-C20 olefin comonomers, high density polyethylene, medium density polyethylene, low density polyethylene, linear low density polyethylene, very low density polyethylene, ultra-low density polyethylene, ultra-high molecular weight polyethylene, polypropylene homopolymer, polypropylene copolymers containing one or more C4-C20 olefin comonomers, heterophasic polypropylene, and random polypropylene ([0089], the monofunctional or multifunctional ethylenically unsaturated polymer is preferably one or more selected from the group consisting of polyolefins (such as PE, PP, PVC, PS, PB, etc.). 
Regarding Claim 21, Shen teaches the method of claim 1, wherein the polymer composition is in a filament ([0116]) or pellet form.
Regarding Claim 22, Shen teaches the method of claim 1, wherein depositing the polymer composition comprises a filament deposition modeling technique ([0117]).
Regarding Claim 24, Shen teaches the method of claim 1, further comprising building a three-dimensional article by repeating the sequence of steps of activating a polymer composition with one or more activating agents; melting the polymer composition; and depositing the molten polymer composition ([0117]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/005730 (“Salice et al” hereinafter Salice).
Regarding Claim 10, Salice teaches the method of claim 9, wherein the activation temperature is 190°C or greater (Page 16, lines 1-3, the temperature of the melting unit is between 180°C and 220°C to obtain melted filament at the outlet of nozzle).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 11, Salice teaches the method of claim 9, wherein the activation temperature is in the range of 190°C to 250°C(Page 16, lines 1-3, the temperature of the melting unit is between 180°C and 220°C to obtain melted filament at the outlet of nozzle).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 17, Salice teaches the method of claim 14, wherein the one or more activating agents are added at a percent by weight (wt%) of the polymer composition in the range of 0.0001 wt% to 15 wt% (page 2, lines 23-26, the composition comprises 0-5% by weight of at least one cross-linking agent).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0253681 (“Shen et al” hereinafter Shen) as applied to claim 14 above, and further in view of US2014/0378601 (“Jin et al” hereinafter Jin).
Regarding Claim 16, Shen teaches the method of claim 14, but fails to teach wherein the one or more activating agents is a bissulfonyl azide.
However, Jin teaches one or more activating agents is a bissulfonyl azide ([0035], bissulfonyl azide is used for the coupling agent).
	Shen and Jin are considered to be analogous to the claimed invention because both are in the same field of using polypropylene and polyolefin composition with activating agents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitutes the activating agents taught by Shen with bissulfonyl azide as taught by Jin to enhance adhesion or bonding and when a large reduction in the ductile-to-brittle transition temperature is desirable ([0035]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0253681 (“Shen et al” hereinafter Shen).
Regarding Claim 17, Shen teaches the method of claim 14, wherein the one or more activating agents are added at a percent by weight (wt%) of the polymer composition in the range of 0.0001 wt% to 15 wt% ([0011]-[0018], crosslinking agent in amount of 1 to 30 parts by weight).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/005730 (“Salice et al” hereinafter Salice) as applied to claim 1 above, and further in view of CN103992560A (“Dong et al” hereinafter Dong) and US2014/0206819 (“Hafner et al” hereinafter Hafner).
Regarding Claim 19, Salice teaches the method of claim 1. Salice further teaches the polymer comprises polypropylene glycol (page 14, lines 10-12), but fails to teach wherein the polymer composition is a heterophasic polypropylene copolymer comprising a polypropylene matrix phase and a rubber phase wherein the rubber phase is present in a range from 3 wt% to 70 wt% based on the total weight of the heterophasic polypropylene copolymer.
	However, Dong teaches the polymer composition is a heterophasic polypropylene copolymer comprising a polypropylene matrix phase and a rubber phase (page 4, lines 47-49) can be used for 3D printing (page 2, lines 1-3). 
Dong and Salice are considered to be analogous to the claimed invention because both are in the same field of using polypropylene polymer to print 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitutes the polypropylene as taught by Salice with the heterophasic polypropylene copolymer as taught by the combination of Dong to directly form high toughness and high impact polypropylene products by 3D printing technology. Furthermore, utilizing one known polypropylene polymer material in place of another polypropylene polymer material also suitability in the field of additive manufacturing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
The combination of Salice and Dong does not teach wherein the rubber phase is present in a range from 3 wt% to 70 wt% based on the total weight of the heterophasic polypropylene copolymer. However, in the same field of using heterophasic polypropylene copolymer, Hafner teaches the rubber phase is present in a range from 3 wt% to 70 wt% based on the total weight of the heterophasic polypropylene copolymer ([0001], the heterophasic polypropylene comprising at least 20 wt% of the ethylene propylene rubber phase). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the heterophasic polypropylene copolymer as taught by the modified Dong with the heterophasic polypropylene copolymer with at least 20 wt% of the ethylene propylene rubber phase as taught by Hafner to exhibit remarkable mechanical properties, especially impact strength as low temperature ([0001]). Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Regarding Claim 20, the modified Salice teaches the method of claim 19, wherein the rubber phase comprises ethylene in the range of 15 to 70 wt% based on the weight of the rubber (Hafner, [0001], the ethylene propylene rubber phase has an ethylene content of at least 20wt%).
Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744